        Case 4:18-cv-00273-DCN Document 78 Filed 06/10/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO


 IDAHOAN FOODS, LLC,                             Case No. 4:18-cv-00273-DCN

                     Plaintiff,                  MEMORANDUM DECISION
                                                 AND ORDER
 vs.

 ALLIED WORLD ASSURANCE
 COMPANY (U.S.), Inc.,

                     Defendant.


                                  I. INTRODUCTION

       Pending before the Court is Defendant Allied World Assurance Company (U.S.),

Inc.’s (“Allied World”) Motion to Extend Discovery. Dkt. 74. Allied World filed this

motion at the Court’s request. See Dkt. 69, at 20. Plaintiff Idahoan Foods, LLC (“Idahoan”)

does not oppose the motion generally, but does oppose the scope and timing of the specific

requests.

       Having reviewed the record and briefs, the Court finds the facts and legal arguments

are adequately presented. Accordingly, in the interest of avoiding further delay, and

because the Court finds the decisional process would not be significantly aided by oral

argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc. Civ.

R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court GRANTS

Allied World’s Motion.




MEMORANDUM DECISION AND ORDER - 1
         Case 4:18-cv-00273-DCN Document 78 Filed 06/10/20 Page 2 of 6




                                   II. BACKGROUND

       On April 22, 2020, the Court issued a Memorandum Decision and Order addressing

numerous pending discovery motions in this case. Dkt. 69. Because of the timing in which

the various motions arose—at or near the close of discovery—as well the Court’s rulings

on the same, the Court instructed the parties to meet and confer and identify what

outstanding discovery issues remained as a result of the Court’s Decision. Dkt. 69, at 20.

       After the parties’ meeting, Allied World filed the instant motion identifying the

remaining discovery it needs to conduct as a result of the Court’s decision and the timing

in which such discovery can be complete. Dkt. 74. Idahoan does not disagree with the

Motion in practice, but objects to the scope of discovery as well as the timeline. Dkt. 76.

       Relevant here are the Court’s findings on two specific issues.

       First, as part of its prior decision, the Court denied Allied World’s Motion to Strike.

Dkt. 69, at 11–19. Allied World had sought to exclude specific damages claimed by

Idahoan, arguing they were lately disclosed. The Court disagreed, finding that while

Idahoan had not specifically listed roughly $1.4 million in “continuing expense loss” as

damages in its Rule 26 initial disclosure, its later supplementation was appropriate because

these damages did not constitute a “new” category of damages but were included in its

general disclosures. The Court also gave Allied World the option of “reopen[ing] discovery

on the limited issue of ‘lost profit’ damages, or [] mov[ing] forward and seek[ing] to curb

Idahoan’s evidence at trial.” Dkt. 69, at 18.

       Second, and relatedly, Allied World sought to exclude certain damages relating to

time spent by two individuals: Aaron Oberhansley and Aaron Bagley. The Court declined


MEMORANDUM DECISION AND ORDER - 2
          Case 4:18-cv-00273-DCN Document 78 Filed 06/10/20 Page 3 of 6




to strike these damages as well.1

                                             III. ANALYSIS

        A. Lost Profits

        Allied World seeks discovery into “lost profits” damages as prepared by Idahoan’s

expert Scott Kimber. This is one area the Court noted would be appropriate for extended

discovery. There is a disagreement, however, as to exactly what this discovery entails.

        Allied World argues that in order to determine the extent of these claimed damages,

it needs to analyze sales and profits in all segments. In its estimation, because Idahoan

spread production among other plants during the “shutdown,” it needs to analyze more than

just the losses incurred at the damaged plant and in that specific segment of Idahoan’s

business in order to truly account the lost profits. Allied World asserts that Kimber

“erroneously examined only one segment of Idahoan’s production in his analysis” and as

a result it “needs to analyze sales and profits in all segments.” Dkt. 74, at 2.

        Idahoan points to the Court’s finding that Allied World could reopen discovery on

“the limited issue of ‘lost profit’ damages,” (Dkt. 69, at 18 (emphasis added)), and

concludes that the Court should be fairly narrow in what it allows at this late stage. Idahoan

does not take issues with the Court’s usage of the phrase “lost profits,” but emphasizes that

the damages claimed here are really “continued operating expenses” for Idahoan’s bulk

business division and that broadening Allied World’s discovery to other segments would




1 The Court, however, noted that these types of costs, or “damages,” would ordinarily be considered costs
of litigation and recoverable later in the case (for example, as part of a motion for fees and costs). Dkt. 69,
at 19. Nonetheless, Idahoan does not object to Allied World’s request for limited discovery on this issue.


MEMORANDUM DECISION AND ORDER - 3
          Case 4:18-cv-00273-DCN Document 78 Filed 06/10/20 Page 4 of 6




be akin to “globally reopening discovery.” Dkt. 76, at 5. Idahoan’s preference is that a

single deposition of an Idahoan employee be taken to analyze the “cost of production

summaries” referenced in Kimber’s report. Dkt. 76, at 2.

        This is a difficult question. On the one hand, the Court has given Allied World an

opportunity to do discovery in a specific area and there is no need to go beyond that. Simply

put: Allied World wants to challenge Kimber’s report. Thus, it need only analyze that: his

report and nothing more. At the same time, however, if one of Allied World’s contentions

is that Kimber’s report is flawed, or that he failed to take certain costs into account, there

is no way to know the robustness/accuracy of Kimber’s report without analyzing it against

the broader data. The Court is not interested in fishing expeditions; however, the Court is

also not interested in another round of motions to compel or motions to re-open discovery

again because this round was too narrow.

        In short, the Court will allow Allied World to do discovery into this claim in the

slightly broader fashion it has outlined.2 To be sure, Idahoan will have full opportunity later

to argue why the finder of fact should disregard certain evidence (the data from other

segments for example), but in order to “secure the just, speedy, and inexpensive

determination of every action and proceeding,” Fed. R. Civ. P. 1, it is better to fully address

and exhaust these issues now, than to keep coming back to the discovery table and

2
  As the Court previously found, Allied World should have been generally aware of these types of damages
and acted appropriately; however, the previous dispute—how the damages were grouped or referenced—
appears to have led to Allied World forgoing certain discovery. The Court is not awarding Allied World
for its misunderstanding or granting it a second bite at the apple, but again, because of Allied World’s
misunderstanding, it did not utilize discovery with an eye towards these damages and should be given a fair
opportunity to do so. The Court, however, fully expects Allied World to abide by notions of fair play and
equity and not use the Court’s order unnecessarily to delve into areas of discovery that have already closed.


MEMORANDUM DECISION AND ORDER - 4
          Case 4:18-cv-00273-DCN Document 78 Filed 06/10/20 Page 5 of 6




unnecessarily delaying resolution on this case.3

        B. Oberhansley and Bagley

        Idahoan has already offered to produce documents supporting these damages as well

as to allow the depositions of Oberhansley and Bagley. Allied World confirms that this is

probably all the discovery it will need in this area, but argues that because fact discovery

has closed, Idahoan should not be allowed to produce these documents. The fact, however,

is that Allied World needs this information. Idahoan shall, therefore, turn over the

information it has offered.

        Finally (and unrelatedly), pursuant to the Court’s prior order, Allied World was to

complete production of insurance reserve and reinsurance information. It appears Allied

World may have already complied. If not, it should complete such production forthwith.

                                         IV. CONCLUSION

        The Court’s primary purpose is to get to the merits of any case. Fed. R. Civ. P. 1.

Here, reopening discovery in this limited manner will allow both sides the opportunity to

fairly and completely prepare their case for disposition. While there will be a slight delay,

such is necessary to ensure the factfinder has a complete and accurate picture of the dispute

and can render decisions accordingly.




3
 Again, the Court expects Allied World’s discovery to be narrowly tailored to the issues at hand. Kimber’s
report was limited to losses incurred by a singular division and during a relatively short time frame. While
Allied World may need some limited discovery outside that timeframe and/or outside that division for
context and comparison, it should adhere to Federal Rule of Civil Procedure 26(b)(1) and keep its request
relevant and proportional.


MEMORANDUM DECISION AND ORDER - 5
        Case 4:18-cv-00273-DCN Document 78 Filed 06/10/20 Page 6 of 6




                                     V. ORDER

      1. Allied World’s Motion to Extend Discovery (Dkt. 74) is GRANTED as outlined

         below.

      2. The limited discovery schedule is as follows:

June 12, 2020             Allied World will complete production of reserve and
                          reinsurance information (if it has not already done so).

                          Idahoan will produce all documents supporting damages claim
                          calculated by Oberhansley and Bagley—if it has not already
                          done so.

June 19, 2020             Allied World shall serve limited, targeted supplemental
                          interrogatories and requests for production on Idahoan re:
                          continued operating expense loss.

July 20, 2020             Idahoan shall produce responses to Allied World’s discovery
                          requests.

August 31, 2020           Completion of all fact depositions/discovery on limited issue
                          of continued operating expenses.

September 30, 2020        Supplemental expert reports deadline.

October 21, 2020          Rebuttal reports deadline.

November 4, 2020          Expert discovery deadline.

December 4, 2020          Dispositive motion deadline.


                                               DATED: June 10, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
